DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “well” of claims 4, 7 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: well (50)
As claim 5 depends on claim 4, and claim 8 upon claim 7, they are similarly objected to.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gringer et al. (US PG Pub No. 20190054599).

In regards to claim 1, Gringer discloses
A combination tool assembly for scraping paint and opening a paint can, said assembly comprising: 
a putty knife (knife 10, fig. 1-6) having a handle (handle 14, fig. 1-5) and a blade (blade 12, fig. 1-7, 9, 10) being integrated into said handle (handle 14, fig. 1-5) wherein said handle (handle 14, fig. 1-5) is configured to be gripped by a user thereby facilitating said blade (blade 12, fig. 1-7, 9, 10) to be manipulated for assisting with painting work; 
an opening tool (screwdriver bit 18, fig. 1, 2, and 7) being slidably integrated into said handle (handle 14, fig. 1-5), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in an extended position (paragraph [0032]: A button or switch 22 is slideably fixed to the handle 14 and configured to aid in extending the screwdriver bit 18 beyond the opening 20 in the handle 14 as shown in FIGS. 1 and 2)  wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) is configured to pry a lid on a can, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in a retracted position for storage (paragraph [0032]: retracting the screwdriver bit 18 into the opening 20 in the handle 14 from an extended position as shown in FIGS. 3, 4 and 6. As shown in FIG. 6, in a retracted state, the screwdriver bit 18 is arranged within and spaced from an end of the handle 14); and 
a button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) being coupled to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) wherein said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) is configured to be manipulated by a user for positioning said opening tool (screwdriver bit 18, fig. 1, 2, and 7) between said extended position and said retracted position (paragraph [0032]).

    PNG
    media_image1.png
    403
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    491
    media_image2.png
    Greyscale




In regards to claim 2, Gringer discloses
The assembly according to claim 1, wherein said blade (blade 12, fig. 1-7, 9, 10) has a front edge, a back edge, a first lateral edge, a second lateral edge, an upper surface and a lower surface (see annotated fig. 9 and 10), 

    PNG
    media_image3.png
    623
    946
    media_image3.png
    Greyscale

said blade (blade 12, fig. 1-7, 9, 10) being elongated between said front edge and said back edge, each of said first lateral edge and said second lateral edge having a first portion extending from said back edge toward said front edge, each of said first lateral edge and said second lateral edge having a second portion extending between said first portion and said front edge, said second portion of each of said first lateral edge and said second lateral edge curving outwardly between said first portion and said front edge such that said front edge has a length being greater than the length of said back edge (see annotated fig. 9 and 10).

    PNG
    media_image4.png
    642
    1029
    media_image4.png
    Greyscale


In regards to claim 3, Gringer discloses
The assembly according to claim 2, wherein said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a top surface and a bottom surface, said bottom surface being positioned against said upper surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image5.png
    410
    938
    media_image5.png
    Greyscale

said first panel (first handle portion 38, fig. 7) extending between said back edge of said blade (blade 12, fig. 1-7, 9, 10) and a terminal end of said first portion of each of said first lateral edge and said second lateral edge of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image6.png
    392
    925
    media_image6.png
    Greyscale

said first panel (first handle portion 38, fig. 7) having a slot (see annotated fig. 22, recessed opening 44) extending through said top surface and said bottom surface, said slot being elongated.

    PNG
    media_image7.png
    373
    892
    media_image7.png
    Greyscale


In regards to claim 4, Gringer discloses
The assembly according to claim 3, wherein said second panel (second handle portion 40, fig. 7) has a top surface and a bottom surface, said top surface of said second panel (second handle portion 40, fig. 7) being positioned against said lower surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image8.png
    368
    1218
    media_image8.png
    Greyscale

said second panel (second handle portion 40, fig. 7) being aligned with said first panel (first handle portion 38, fig. 7), said top surface of said second panel (second handle portion 40, fig. 7) having a well extending downwardly therein, said well being elongated, said well being aligned with and being coextensive with said slot (see annotated fig. 22 in claim 3, recessed opening 44)  in said first panel (first handle portion 38, fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (US PG Pub No. 20190054599).
In regards to claim 5, Gringer discloses
The assembly according to claim 4, further comprising a fastener (fasteners 56, 58, fig. 7, 22, 23), said fastener (fasteners 56, 58, fig. 7, 22, 23) extending through said first panel (first handle portion 38, fig. 7), said blade (blade 12, fig. 1-7, 9, 10) and said second panel (second handle portion 40, fig. 7) for fastening each of said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) to said blade (blade 12, fig. 1-7, 9, 10).
Gringer fails to disclose a “pair of fasteners.” However per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second fastener, which one of ordinary skill in the art would understand as having a screwing portion and a receiving portion, requiring a pair of elements, with the same structure of what is included in Gringer’s fastener pair 56 and 58, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (US PG Pub No. 20190054599) in view of Bober (US PG Pub No. 20150143956). 
In regards to claim 6, Gringer discloses
The assembly according to claim 1, wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) has a first end and a second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being elongated between said first end and said second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7).

    PNG
    media_image9.png
    335
    710
    media_image9.png
    Greyscale

Gringer fails to disclose that the opening tool is “being curved adjacent to said first end to define a grip adjacent to said first end wherein said grip is configured to be positioned beneath a lip of the lid for prying the lip upwardly”. However, Bober teaches “[0005]: A tool is described for removing a lid from a container. The tool comprises a rigid elongated body member having a first end, a second end, and a longitudinal axis, the first end of the body member having an irregular perimeter. A flange has a proximal end and a distal end, the proximal end of the flange being attached to the second end of the body member at a predetermined angle with respect to the longitudinal axis of the body member. A curved tip is formed at the distal end of the flange, the curved tip terminating in a free distal edge.”

    PNG
    media_image10.png
    346
    544
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    576
    614
    media_image11.png
    Greyscale

Gringer and Bober are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gringer to incorporate the teachings of Bober and employ a bit with a curved end (30) for removing a lid of a container (paragraph [0022]).  The tip of the tool is adapted to engage the lid of the container for repeatedly applying leverage force to the lid for prying the lid from the container (paragraph [0005]), giving the user a mechanical advantage to assist in lids that are difficult to open.

In regards to claim 7, Gringer as modified discloses
The assembly according to claim 6, wherein: said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said second panel (second handle portion 40, fig. 7) having a well extending into a top surface of said second panel (second handle portion 40, fig. 7); 

and said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober) is slidably positioned (paragraph [0032]: button or switch 22 is slideably fixed to the handle 14 and configured to aid in extending the screwdriver bit 18 beyond the opening 20 in the handle 14 as shown in FIGS. 1 and 2) in said well in said top surface of said second panel (second handle portion 40, fig. 7), said opening tool extending outwardly between said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) having said first end (end 30 taught by Bober) being exposed.

    PNG
    media_image12.png
    383
    988
    media_image12.png
    Greyscale


In regards to claim 8, Gringer as modified discloses
The assembly according to claim 6, wherein: said handle (handle 14, fig. 1-5) comprises a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a slot (see annotated fig. 22 in claim 3, recessed opening 44)  extending therethrough; and said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) includes a head (button/switch 22, fig. 7) and a stem (rib 62, first sidewall 64, second sidewall 66, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said slot (see annotated fig. 22 in claim 3, recessed opening 44) in said first panel (first handle portion 38, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said blade (blade 12, fig. 1-7, 9, 10), said blade (blade 12, fig. 1-7, 9, 10) having a channel (see at least groove 30 and channel 32, fig. 7 and 10) extending therethrough to facilitate said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) to slide along said channel (see at least groove 30 and channel 32, fig. 7 and 10), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) having a distal end (first sidewall 64, fig. 7) with respect to said head (button/switch 22, fig. 7), said distal end (first sidewall 64, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober) at a point being located adjacent (see fig. 7, 22, 23) to said second end of said opening tool (bit 18 modified as tool 20, fig. 1, taught by Bober), said head (button/switch 22, fig. 7) extending outwardly from said slot (see annotated fig. 22 in claim 3, recessed opening 44) in said first panel (first handle portion 38, fig. 7) wherein said head (button/switch 22, fig. 7) is configured to be engaged by the user.

In regards to claim 9, Gringer discloses
A combination tool assembly for scraping paint and opening a paint can, said assembly comprising: a putty knife (knife 10, fig. 1-6) having a handle (handle 14, fig. 1-5) and a blade (blade 12, fig. 1-7, 9, 10) being integrated into said handle (handle 14, fig. 1-5) wherein said handle (handle 14, fig. 1-5) is configured to be gripped by a user thereby facilitating said blade (blade 12, fig. 1-7, 9, 10) to be manipulated for assisting with painting work, said blade (blade 12, fig. 1-7, 9, 10) having a front edge, a back edge, a first lateral edge, a second lateral edge, an upper surface and a lower surface (see annotated fig. 9 and 10), 

    PNG
    media_image13.png
    623
    946
    media_image13.png
    Greyscale

said blade (blade 12, fig. 1-7, 9, 10) being elongated between said front edge and said back edge, each of said first lateral edge and said second lateral edge having a first portion extending from said back edge toward said front edge, each of said first lateral edge and said second lateral edge having a second portion extending between said first portion and said front edge, said second portion of each of said first lateral edge and said second lateral edge curving outwardly between said first portion and said front edge such that said front edge has a length being greater than the length of said back edge, 

    PNG
    media_image4.png
    642
    1029
    media_image4.png
    Greyscale

said handle (handle 14, fig. 1-5) comprising a first panel (first handle portion 38, fig. 7) and a second panel (second handle portion 40, fig. 7), said first panel (first handle portion 38, fig. 7) having a top surface and a bottom surface, said bottom surface being positioned against said upper surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image5.png
    410
    938
    media_image5.png
    Greyscale

said first panel (first handle portion 38, fig. 7) extending between said back edge of said blade (blade 12, fig. 1-7, 9, 10) and a terminal end of said first portion of each of said first lateral edge and said second lateral edge of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image6.png
    392
    925
    media_image6.png
    Greyscale

said first panel (first handle portion 38, fig. 7) having a slot extending through said top surface and said bottom surface, said slot being elongated, 

    PNG
    media_image14.png
    373
    892
    media_image14.png
    Greyscale

said second panel (second handle portion 40, fig. 7) having a top surface and a bottom surface, said top surface of said second panel (second handle portion 40, fig. 7) being positioned against said lower surface of said blade (blade 12, fig. 1-7, 9, 10), 

    PNG
    media_image8.png
    368
    1218
    media_image8.png
    Greyscale

said second panel (second handle portion 40, fig. 7) being aligned with said first panel (first handle portion 38, fig. 7), said top surface of said second panel (second handle portion 40, fig. 7) having a well extending downwardly therein, said well being elongated, said well being aligned with and being coextensive with said slot in said first panel (first handle portion 38, fig. 7); a fastener (fasteners 56, 58, fig. 7, 22, 23), each of said fastener (fasteners 56, 58, fig. 7, 22, 23) extending through said first panel (first handle portion 38, fig. 7), said blade (blade 12, fig. 1-7, 9, 10) and said second panel (second handle portion 40, fig. 7) for fastening each of said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) to said blade (blade 12, fig. 1-7, 9, 10); an opening tool (screwdriver bit 18, fig. 1, 2, and 7) being slidably integrated into said handle (handle 14, fig. 1-5), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in an extended position wherein said opening tool (screwdriver bit 18, fig. 1, 2, and 7) is configured to pry a lid on a can, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being positionable in a retracted position for storage, said opening tool (screwdriver bit 18, fig. 1, 2, and 7) having a first end and a second end, 

    PNG
    media_image9.png
    335
    710
    media_image9.png
    Greyscale

said opening tool (screwdriver bit 18, fig. 1, 2, and 7) being elongated between said first end and said second end, said opening tool (screwdriver bit 18, fig. 1, 2, and 7), said opening tool being slidably positioned (paragraph [0032]) in said well in said top surface of said second panel (second handle portion 40, fig. 7), said opening tool (screwdriver bit 18, fig. 1, 2, and 7) extending outwardly between said first panel (first handle portion 38, fig. 7) and said second panel (second handle portion 40, fig. 7) having said first end being exposed; 

    PNG
    media_image12.png
    383
    988
    media_image12.png
    Greyscale

and a button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) wherein said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) is configured to be manipulated by a user for positioning said opening tool (screwdriver bit 18, fig. 1, 2, and 7) between said extended position and said retracted position (paragraph [0032]), said button (see at least button/switch 22, holder 60, side wall 66, rib 62, fig. 7) including a head (button/switch 22, fig. 7) and a stem (rib 62, first sidewall 64, second sidewall 66, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said slot in said first panel (first handle portion 38, fig. 7), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) extending through said blade (blade 12, fig. 1-7, 9, 10), said blade (blade 12, fig. 1-7, 9, 10) having a channel (see at least groove 30 and channel 32, fig. 7 and 10) extending therethrough to facilitate said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) to slide along said channel (see at least groove 30 and channel 32, fig. 7 and 10), said stem (rib 62, first sidewall 64, second sidewall 66, fig. 7) having a distal end (first sidewall 64, fig. 7) with respect to said head (button/switch 22, fig. 7), said distal end (first sidewall 64, fig. 7) being coupled (via receptor 68, fig. 7) to said opening tool (screwdriver bit 18, fig. 1, 2, and 7) at a point being located adjacent (see fig. 7, 22, 23) to said second end of said opening tool (screwdriver bit 18, fig. 1, 2, and 7), said head (button/switch 22, fig. 7) extending outwardly from said slot in said first panel (first handle portion 38, fig. 7) wherein said head (button/switch 22, fig. 7) is configured to be engaged by the user.
Gringer fails to disclose a “pair of fasteners.” However per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second fastener, which one of ordinary skill in the art would understand as having a screwing portion and a receiving portion, requiring a pair of elements, with the same structure of what is included in Gringer’s fastener pair 56 and 58, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
Gringer fails to disclose that the opening tool is “being curved adjacent to said first end to define a grip adjacent to said first end wherein said grip is configured to be positioned beneath a lip of the lid for prying the lip upwardly”. However, Bober teaches “[0005]: A tool is described for removing a lid from a container. The tool comprises a rigid elongated body member having a first end, a second end, and a longitudinal axis, the first end of the body member having an irregular perimeter. A flange has a proximal end and a distal end, the proximal end of the flange being attached to the second end of the body member at a predetermined angle with respect to the longitudinal axis of the body member. A curved tip is formed at the distal end of the flange, the curved tip terminating in a free distal edge.”

    PNG
    media_image10.png
    346
    544
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    576
    614
    media_image11.png
    Greyscale

Gringer and Bober are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gringer to incorporate the teachings of Bober and employ a bit with a curved end (30) for removing a lid of a container (paragraph [0022]).  The tip of the tool is adapted to engage the lid of the container for repeatedly applying leverage force to the lid for prying the lid from the container (paragraph [0005]), giving the user a mechanical advantage to assist in lids that are difficult to open.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lawbaugh (US Patent No. 825063) teaches a putty- knife having a combined screwdriver and tack-puller slidably mounted in the handle.
	Stubbs (US Patent No. 6769147) teaches a multi-use broad bladed knife. The multi-use knife includes a broad blade, such as commonly used to apply spackle to a wall or other surface. The broad blade is attached to a handle, with a striking surface comprised of an appropriate hard material on the heel of the handle. Within the handle are slideably extendable and retractable implements, including a cutting edge and a screwdriver implement.
	Paredes (US Patent No. 6823553) teaches a paintbrush and can opener combination that has an elongated handle having an elongated forward edge at its one end. Bristles are attached to and extend away from the forward edge. An elongated plate has an attached end positioned within and attached to the handle such that the plate extends outwardly from another end of the handle.
	Hebner (US Patent No. 1597464) teaches a tool which is particularly adapted for glaziers use, and which is provided with a manipulating handle carrying a putty knife, and with means whereby a screwdriver or similar tool may be projected therefrom and temporarily locked in position or else housed within the handle, and in which a combined hammer and bottle opener or can opener is carried by the handle.
	Bartlet (US Patent No. 180187) teaches a combination of a putty knife and screwdriver for painters and can be used in opening doors where there are no knobs and removing knobs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 4, 2022